Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 1 of 17 PageID #: 4267



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
  ---------------------------------------------------------------------x
  JACOB SCHONBERG, BINYOMIN SCHONBERG, :
  BINYOMIN HALPERN AND RAPHAEL BAROUCH :
  ELKAIM, et al.,                                                      :
                                                                       : No. 17-cv-2161 (CBA)(RML)
                                               Plaintiffs,             :
                                                                       :
                             - against -                               :
                                                                       :
  YECHEZKEL STRULOVICH a/k/a CHASKIEL                                  :
  STRULOVICH, YECHIEL OBERLANDER a/k/a MICI :
  OBERLANDER a/k/a MIHAY OBERLANDER, et al., :
                                                                       :
                                               Defendants.             :
  ---------------------------------------------------------------------x




        PLAINTIFFS’ PRE-MOTION BRIEF IN SUPPORT OF LEAVE TO AMEND
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 2 of 17 PageID #: 4268



           Plaintiffs respectfully submit this pre-motion brief in support of leave to amend the

  Complaint. 1

                                         PRELIMINARY STATEMENT

           In a November 2, 2017 Memorandum and Order (the “Order”), the Court granted

  defendants’ motion to compel arbitration for a number of the claims in the Second Amended

  Complaint, dismissed the securities fraud claim of some Plaintiffs, and declined to exercise

  supplemental jurisdiction over the remaining claims. Yet the Order itself indicated how the basic

  factual allegations in the Second Amended Complaint would support viable and non-arbitrable

  claims, if pleaded properly. Pursuant to the liberal standards for amending a pleading, Plaintiffs

  should be given the opportunity to assert these claims in an amended complaint.

           As defendants concede, Plaintiffs have engaged in several efforts to reach an agreement

  with defendants on an arbitrator and arbitration rules to determine all of the claims between the

  parties, including claims not referred to arbitration. Now, after those efforts failed, Plaintiffs

  seek to litigate their non-arbitrable claims in court. An amendment would not cause defendants

  undue prejudice, nor would it give Plaintiffs a unique tactical advantage, because this stayed

  action has not even proceeded to discovery. In addition, leave to amend would offer Plaintiffs

  their first opportunity to replead after the Court’s decision.

           The proposed amendment would plead viable causes of action. Whereas the Court found

  that the Individual Plaintiffs 2 could not interpose securities fraud claims for securities that they

  did not purchase – that is, the membership interests in the holding company entities – the

  proposed amendment would assert a securities fraud claim for the membership interests in the

  1
    Bronstein, Gewirtz & Grossman LLC (“BG&G”) represents all of the plaintiffs in this action except five: Shimon
  Asulin, Clara Grossman, Irving Grossman, David Schonfeld, and Pnina Schonfeld. This brief is filed on behalf of
  the plaintiffs represented by BG&G, referred to herein as “Plaintiffs.” It is unclear whether the other plaintiffs will
  support leave to amend. If they do not, the formal motion for leave to amend will also seek to sever their action.
  2
    All undefined capitalized terms shall have the meanings ascribed to them in the Order.

                                                             1
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 3 of 17 PageID #: 4269



  LLC Plaintiffs, which the Individual Plaintiffs directly purchased. Notwithstanding defendants’

  contention to the contrary, the Court never preemptively denied leave to amend the securities

  claim. An order dismissing a claim in an ongoing (albeit stayed) action does not automatically

  deny leave to amend.

         The proposed amended complaint would also assert a claim by the LLC Plaintiffs for

  breach of fiduciary duty by the Individual Defendants as managers of the LLC Plaintiffs. This

  claim is not arbitrable, for two reasons. First, the Individual Defendants were not parties to the

  arbitration agreements and this claim is not based upon their roles in the other signatories to the

  arbitration agreements. Second, to the extent the arbitration agreements purported to govern the

  relationship between the LLC Plaintiffs and their managers, the agreements were unauthorized

  and ineffective. The Court held that the Individual Defendants, as managers, had the authority to

  bind the LLC Plaintiffs to contracts with third parties. But the managers could not revise the

  internal relationship between themselves and the LLC Plaintiffs. Likewise, even if the

  arbitration agreements are construed as external agreements between the LLC Plaintiffs and the

  Individual Defendants, New York law renders voidable any agreement between a limited

  liability company and its manager that was entered into solely by dint of the manager’s authority.

         The proposed amended complaint would also assert a claim for conversion of the LLC

  Plaintiffs’ funds. The conversion took place before the transfer of funds to the Holding

  Company Defendants. Because the claim does not originate from the Individual Defendants’

  roles in other arbitration agreement signatories, the claim is not arbitrable. In addition, the

  Individual Defendants’ conversion of these funds does not fall within the scope of the arbitration

  agreements. Finally, the proposed amendment would assert a fiduciary duty claim derivatively

  on behalf of the holding company entities against the Individual Defendants. Since the



                                                    2
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 4 of 17 PageID #: 4270



  Individual Defendants were not parties to the arbitration agreements, the holding company

  entities can assert a breach of fiduciary duty claim against its own managers.

                                           BACKGROUND

         Defendants Yechezkel Strulovich (“Strulovich”) and Yechiel Oberlander (“Oberlander”)

  (collectively, the “Individual Defendants”) persuaded investors to collectively invest over $20

  million in twenty-two parcels of real property (the “Schedule A Properties”). (Order at 4.) The

  Individual Plaintiffs transferred their money based upon false representations that the Individual

  Defendants made in prospectuses, including with respect to the properties’ purchase price. (Id.

  at 4, 7-8.) In return for their funds, the Individual Plaintiffs were given interests in the twenty-

  two LLC Plaintiffs. (Id. at 5.) The LLC Plaintiffs, in turn, were given 45 percent interests in one

  of the twenty-two limited liability companies (the “Holding Company Defendants”) that each

  held the title to one of the investment properties. (Id.) CSRE LLC (“CSRE”), an entity wholly

  owned by Oberlander and Strulovich, owns the remaining 55 percent in each Holding Company

  Defendant. (Id.) Strulovich and Oberlander are the managers of the LLC Plaintiffs and Holding

  Company Defendants. (Id.)

         Rather than using the funds invested by plaintiffs to develop the Schedule A Properties,

  the Individual Defendants diverted the funds to support their own lifestyles, to purchase and

  acquire properties held for their benefit, and to purchase and develop the “Schedule B

  Properties,” in which Plaintiffs held no interest. (Order at 8.) Some of the funds were diverted

  before they even reached LLC Plaintiffs’ accounts, let alone the Holding Company Defendants’

  accounts. (Halpern Decl. ¶ 18.) Plaintiffs’ equity was used to make the Schedule B Properties

  profitable, while a majority of Schedule A Properties remained in various states of disrepair or

  were put in foreclosure. (Order at 8.) Additionally, the Individual Defendants used the



                                                    3
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 5 of 17 PageID #: 4271



  investment properties as collateral to secure loans for their own personal use and for the

  Schedule B Properties. (Id.)

         In the Second Amended Complaint, the Individual Plaintiffs and LLC Plaintiffs asserted

  federal securities claims against the Individual Defendants based upon the membership interests

  in Holding Company Defendants. (Order at 9, 38 n.14.) Plaintiffs also asserted claims for

  breaches of fiduciary duty by the Individual Defendants and CSRE in their roles as majority

  members and managers of the Holding Company Defendants. (Order at 9, 47; Second Am.

  Compl. ¶¶ 168-81.) The LLC Plaintiffs asserted claims for constructive trust against the

  corporate entities that own the Schedule B Properties, and claims for accounting against all

  defendants. (Order at 9.) Finally, Plaintiffs asserted claims for cancellation of certain sales

  contracts, common law fraud, unjust enrichment, and constructive trust. (Id.)

         Defendants moved to compel arbitration based upon twenty-two operating agreements

  (the “Holding Company Agreements”) between the LLC Plaintiffs, some members of the LLC

  Plaintiffs, CSRE, and the Holding Company Defendants, each of which contained an arbitration

  clause. (Order at 13.) The Court held that “the LLC Plaintiffs and the Individual Plaintiffs who

  executed a Holding Company Agreement must arbitrate their claims against the Individual

  Defendants and the Holding Company Defendants for each agreement signed,” though claims

  against other defendants were not arbitrable. (Id. at 30, 34.) However, the Individual Plaintiffs

  who did not sign Holding Company Agreements could not be compelled to arbitrate their claims.

  (Id. at 33.) The Court, though, dismissed the non-signatory Individual Plaintiffs’ securities claim

  because they did not “allege they purchased the securities that were manipulated,” that is, the

  Individual Plaintiffs never purchased membership interests in the Holding Company Defendants.

  (Id. at 36-38.) Finally, because the Court either dismissed or referred to arbitration Plaintiffs’



                                                    4
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 6 of 17 PageID #: 4272



  federal securities claim – their sole federal cause of action – the Court declined to retain

  supplemental jurisdiction over Plaintiffs’ remaining state law claims. (Id. at 40.)

          In a letter dated November 9, 2017, the defendants represented by Herrick, Feinstein LLP

  gave notice to Plaintiffs, pursuant to the arbitration provisions in the Holding Company

  Agreements, identifying Zalmen Grauz (“Grauz”) as their chosen arbitrator the claims referred to

  arbitration by the Court. (Halpern Decl., Ex. 1.) These defendants further gave notice that, in

  accordance with the arbitration provisions, if the parties did not reach agreement within forty-

  five days as to who is to serve as arbitrator, then Avrohom Baruch Rosenberg (“Rosenberg”) was

  to choose the arbitrator for the parties. (Id.)

          The parties agreed to several extensions, until April 23, 3018, for Plaintiffs’ response to

  the defendants’ choice of arbitrator. (Halpern Decl. ¶ 3.) During that time, the parties negotiated

  over the selection of an arbitrator and arbitration rules for a determination of all claims, including

  those not subject to the arbitration provisions. (Id.) At one point, it appeared that the parties

  would agree to the selection of the Honorable David Schmidt, a former Kings County Supreme

  Court Justice, as arbitrator. (Id. ¶ 4.) However, Justice Schmidt became ill and subsequently

  passed away. (Id.) Therefore, Plaintiffs gave notice to the defendants that they did not accept

  the selection of Grauz as arbitrator. (Id.)

          On April 26, 2018, the defendants sent a letter to Rosenberg requesting that he appoint an

  arbitrator, pursuant to the Holding Company Agreements’ arbitration provisions. (Halpern

  Decl., Ex. 2.) After receiving no response from Rosenberg, the defendants’ counsel emailed him

  on May 11, 2018, stating: “I am writing to follow up on the below email and letter as we have

  not yet heard from you. For the record, if our adversaries would agree to it, we would agree to

  you serving as the arbitrator.” (Id., Ex. 3.) Rosenberg never appointed any arbitrator to



                                                    5
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 7 of 17 PageID #: 4273



  determine the claims referred to arbitration by the Court. (Halpern Decl. ¶ 7.) To Plaintiffs’

  knowledge, Rosenberg never stated that he would appoint himself if Plaintiffs confirmed his

  appointment. (Id. ¶ 8.) Thus, contrary to defendants’ recent claim in their pre-motion letter, it is

  not true that Plaintiffs initially considered the appointment of Rosenberg. (Id.)

          In July and August 2018, Binyomin Halpern (“Halpern”), one of the plaintiffs, reached

  out to defendants through an intermediary in another attempt to reach an agreement on an

  arbitrator to determine all claims between the parties. (Halpern Decl. ¶ 9.) Halpern suggested a

  panel of three particular rabbinical arbitrators and stated that the parties would need to sign

  arbitration rules similar to those discussed by the parties in connection with the hoped-for

  arbitration by Justice Schmidt (the “Schmidt Arbitration Agreement”). (Id. ¶ 10.) However,

  Halpern was subsequently informed by the parties’ intermediary that Strulovich had signed an

  arbitration agreement that referred to the Schmidt Arbitration Agreement but did not incorporate

  its terms. (Id. ¶ 11.) Halpern inquired as to why Strulovich did not sign an agreement

  incorporating the terms of the Schmidt Arbitration Agreement and was informed, through the

  intermediary, that defendants believed the Schmidt Arbitration Agreement did not fit with the

  rabbinical form of arbitration. (Id. ¶ 12.) In late August 2018, Halpern also spoke about the

  proposal with Mendy Brach, a representative of defendants. (Id. ¶ 13.) Accordingly, in

  September 2018, Halpern provided two proposed versions of arbitration agreements more

  befitting a rabbinical arbitration panel, yet still ensuring the ability of the arbitrators to complete

  a comprehensive and fair adjudication of the parties’ claims. (Id. ¶ 14.) Even in late September

  2018, the intermediary indicated that defendants might sign one of the proposed versions. (Id.

  ¶ 15.) However, in the end, defendants declined to sign such an agreement. (Id. ¶ 16.)

          Since the parties once again could not agree on an arbitrator and arbitration rules to



                                                     6
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 8 of 17 PageID #: 4274



  determine all claims, Plaintiffs filed a letter for a pre-motion conference for leave to amend their

  complaint, in order to proceed with the litigation of their viable, non-arbitrable claims.

                                             ARGUMENT

     I.      LEAVE TO AMEND SHOULD BE GRANTED BECAUSE PLAINTIFFS
             HAVE ENGAGED IN NO UNDUE DELAY OR BAD FAITH AND THE
             AMENDMENT WOULD CAUSE NO PREJUDICE TO DEFENDANTS

          The liberal standards for amending a pleading strongly favor leave for Plaintiffs to amend

  their complaint. Plaintiffs seek to assert viable causes of action, they have engaged in no undue

  delay or bad faith, and the proposed amendment would cause no prejudice to defendants.

          Pursuant to Rule 15 of the Federal Rules of Civil Procedure, leave to amend a pleading

  should be freely given by the Court “when justice so requires.” FED. R. CIV. P. 15(a)(2).

  “Amendments are generally favored as they tend to facilitate a determination on the merits.”

  Zucker v. Porteck Glob. Servs., No. 13-CV-2674(JS)(AKT), 2015 U.S. Dist. LEXIS 144132, at

  *10 (E.D.N.Y. Oct. 23, 2015). “Leave to amend should be denied only because of undue delay,

  bad faith, futility or prejudice to the non-moving party[.]” Mendez v. U.S. Nonwovens Corp., 2

  F. Supp. 3d 442, 451 (E.D.N.Y. 2014). “‘[M]ere delay . . . absent a showing of bad faith or

  undue prejudice, does not provide a basis for the district court to deny the right to amend.’”

  Portelos v. City of N.Y., No. 12-CV-3141, 2015 U.S. Dist. LEXIS 123261, at *4-5 (E.D.N.Y.

  Sept. 15, 2015) (alteration in original) (quoting Richardson Greenshields Sec., Inc. v. Lau, 825

  F.2d 647, 653 n.6 (2d Cir. 1987)). However, “the longer the period of an unexplained delay, the

  less will be required of the nonmoving party in terms of a showing of prejudice.” State Farm

  Ins. Cos. v. Kop-Coat, Inc., 183 F. App’x 36, 38 (2d Cir. 2006). “The party opposing such

  amendment has the burden of establishing that leave to amend would be prejudicial or futile.”

  Blaskiewicz v. Cty. of Suffolk, 29 F. Supp. 2d 134, 137-38 (E.D.N.Y. 1998).

          These standards for leave to amend are met here. As explained in the sections below, the
                                                    7
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 9 of 17 PageID #: 4275



  proposed amendment is not futile; rather, the new causes of action are both viable and non-

  arbitrable. Nor did Plaintiffs engage in undue delay. As defendants concede, Plaintiffs engaged

  in several efforts to reach an agreement with defendants on an arbitrator and arbitration rules to

  determine all of the claims between the parties. Defendants now suggest that Plaintiffs knew

  their recent arbitration proposal would be unacceptable, but this notion makes little sense. There

  was no reason for Plaintiffs to spend time negotiating with defendants if they knew the latter

  would reject the proposal. Instead, after the Court’s referral of claims to arbitration, Plaintiffs

  hoped to resolve the parties’ whole dispute without further litigation in court, but needed to

  ensure that the arbitrators would have the ability to reach a fair and thorough determination of

  the claims. Unfortunately, the parties could not agree on such arbitration rules. Because these

  negotiations failed, Plaintiffs wish to amend the Complaint and litigate their non-arbitrable

  claims in court.

         Even if the delay had been unexplained, defendants would still need to establish undue

  prejudice from the proposed amendment, yet they would suffer none. After the Court’s referral

  of some claims to arbitration and dismissal of other claims, this action has been stayed. Because

  this action has not even proceeded to discovery, the amended pleading will not require

  defendants to expend significant additional resources to repeat discovery or to prepare for an

  approaching trial. See, e.g., Agerbrink v. Model Serv. LLC, 155 F. Supp. 3d 448, 454-55

  (S.D.N.Y. 2016) (granting leave to amend when “the plaintiff filed her motion before the close

  of discovery”); A.V. by Versace, Inc. v. Gianni Versace, S.p.A., 87 F. Supp. 2d 281, 299

  (S.D.N.Y. 2000) (granting leave to amend where trial date had not been set and discovery had

  not been completed). As such, defendants will suffer no prejudice, let alone undue prejudice,

  from the proposed amendment.



                                                    8
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 10 of 17 PageID #: 4276



            Nor is the proposed amendment made in bad faith. “When the non-moving party asserts

   that the movant is acting in bad faith, there must be something more than mere delay or

   inadvertence for the court to refuse to allow amendment, such as seeking to derive some unique

   tactical advantage through their amendment.” Usov v. Lazar, 2014 U.S. Dist. LEXIS 122735, at

   *19 (S.D.N.Y. Aug. 22, 2014) (quotation marks omitted). Here, Plaintiffs do not gain any

   unique tactical advantage from the proposed amendment. To be sure, the proposed amendment

   adds viable, non-arbitrable claims, but that fact – reflective of almost all amendments – does not

   suggest bad faith. See Kraus USA, Inc. v. Magarik, 2018 U.S. Dist. LEXIS 168164, at *28

   (S.D.N.Y. Sep. 28, 2018) (“But the mere fact that the amendment will add issues to a case –

   something almost all amendments do to some extent – is not grounds to infer bad faith.”).

            The proposed amendment would offer Plaintiffs their first opportunity to replead after the

   Court’s decision about the viability and arbitrability of the claims in the prior pleading. In fact,

   this amendment would be the first opportunity to address the pleading defect in the securities

   fraud claim only identified by defendants in their reply brief, after Plaintiffs had already filed the

   Second Amended Complaint. (See Order at 37-38; D.E. # 192, 197.)

            As defendants cannot establish bad faith or undue prejudice – because there is none –

   Plaintiffs should be granted leave to amend the Complaint. See Usov, 2014 U.S. Dist. LEXIS

   122735 at *19 (“Unless the non-moving party demonstrates prejudice or bad faith, courts

   generally allow a party to amend its complaint.”) (citing City of N.Y. v. Grp. Health Inc., 649

   F.3d 151, 157 (2d Cir. 2011)).

      II.      PLAINTIFFS’ PROPOSED AMENDED COMPLAINT ASSERTS VIABLE
               AND NON-ARBITRABLE CAUSES OF ACTION

            The basic factual allegations in the proposed amended Complaint would not differ much

   from the prior pleading’s factual allegations, which were summarized in the Court’s Order.


                                                     9
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 11 of 17 PageID #: 4277



   However, as explained below, these factual allegations support viable claims for securities fraud,

   breach of fiduciary duty, and conversion that are not subject to any arbitration agreement.

           A.       The Proposed Amended Complaint Will Assert a Viable Claim for
                    Securities Fraud Based Upon the Individual Plaintiffs’ Purchase of
                    Membership Interests in the LLC Plaintiffs

           Plaintiffs’ prior pleading set forth at length the false representations made by the

   Individual Defendants to induce the Individual Plaintiffs to invest indirectly in the Schedule A

   Properties. In an abundance of caution, the proposed amendment would also include additional

   specific details concerning the false representations, to address defendants’ previous argument

   that the securities fraud claim was not pled with sufficient particularity. 3 The proposed amended

   complaint would plead a claim for securities fraud based upon the Individual Plaintiffs’ purchase

   of membership interests in the LLC Plaintiffs, rather than membership interests in the Holding

   Company Defendants, as previously pleaded. Thus, the securities fraud claim would be based

   upon the manipulation of securities actually purchased by the Individual Plaintiffs.

           Previously, Plaintiffs asserted a cause of action for securities fraud by the Individual

   Defendants under § 10(b) of the Securities Exchange Act of 1934, 15 U.S.C. § 78, based upon

   the manipulation of the membership interests in the Holding Company Defendants. The Court,

   however, dismissed the securities fraud claim of the non-signatory Individual Plaintiffs because

   they did “not allege they purchased the securities that were manipulated” (Order at 36-37); only

   the LLC Plaintiffs purchased the membership interests in the Holding Company Defendants. (Id.

   at 39.) “[B]ecause the Individual Plaintiffs concede[d] they never purchased a direct interest in

   the securities that the Individual Defendants allegedly manipulated,” they lacked standing since

   they did not allege that they were either a purchaser or seller of securities. (Id.)

   3
    As part of a motion for leave to amend, Plaintiffs would file a proposed amended complaint that includes these
   additional factual details concerning the securities fraud for the membership interests in the twenty-two LLC
   Plaintiffs.

                                                           10
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 12 of 17 PageID #: 4278



          As the Second Amended Complaint made clear, the Individual Plaintiffs’ indirectly

   invested in the Schedule A Properties through the purchase of membership interests in the

   twenty-two LLC Plaintiffs. (Order at 5.) The Individual Plaintiffs purchased the membership

   interests in reliance upon the false representations that the Individual Defendants made in

   prospectuses, including with respect to the properties’ purchase price. (See id. at 4-8.) Thus, the

   Individual Plaintiffs possess a viable, straightforward § 10(b) claim for the purchase of a direct

   interest in the membership interests of the LLC Plaintiffs.

          Defendants now suggest that the Individual Plaintiffs got exactly what was promised

   when investing in the LLC Plaintiffs: an interest therein and an indirect interest in the Holding

   Company Defendants. This is nonsensical. The question is simply whether the Individual

   Defendants’ false representations were material, and they clearly were. “To be material[,] the

   information need not be such that a reasonable investor would necessarily change his investment

   decision based on the information, as long as a reasonable investor would have viewed it as

   significantly altering the ‘total mix’ of information available.” In re Fuwei Films Sec. Litig., 634

   F. Supp. 2d 419, 439 (S.D.N.Y. 2009) (internal quotation marks omitted). “At the pleading

   stage, a plaintiff satisfies the materiality requirement . . . by alleging a statement or omission that

   a reasonable investor would have considered significant in making investment decisions.”

   Ganino v. Citizens Utils. Co., 228 F.3d 154, 161-62 (2d Cir. 2000) (citing Basic Inc. v. Levinson,

   485 U.S. 224, 231 (1988)). A complaint cannot be “on the ground that the alleged misstatements

   or omissions are not material unless they are so obviously unimportant to a reasonable investor

   that reasonable minds could not differ on the question of their importance.” Id. at 162.

          This standard for materiality is clearly met here. The sole purpose of the LLC Plaintiffs

   was to invest in the Schedule A Properties, albeit indirectly. The false representations about the



                                                     11
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 13 of 17 PageID #: 4279



   properties to be purchased by the Holding Company Defendants were obviously important to

   reasonable investors in the LLC Plaintiffs. In addition, as the proposed amendment will allege,

   the Individual Defendants misrepresented their intention to divert some of the money before it

   even reached LLC Plaintiffs’ accounts, let alone the Holding Company Defendants’ accounts.

           This new securities claim is not within the scope of the parties’ arbitration agreement, as

   it does not “relat[e] to this [Holding Company] Agreement.” In inducing the purchase of

   membership interests in the LLC Plaintiffs, the Individual Defendants’ misrepresentations did

   not touch upon the Holding Company Agreements. Among other things, they misrepresented

   their intention to divert some of the money before it even reached LLC Plaintiffs’ accounts,

   which does not relate to the Holding Company Agreements. In addition, the Individual Plaintiffs

   “allege they invested long before those [Holding Company Agreements] were circulated

   pursuant to a separate understanding.” (Order at 32.)

           In any event, even if the arbitration provisions of the Holding Company Agreements

   cover the new securities claim, the non-signatory Individual Plaintiffs are not bound by the

   arbitration provision and can inarguably litigate this claim in court. Accordingly, the proposed

   amended complaint would assert a viable and non-arbitrable claim for securities fraud. 4

           B.       The Court’s Prior Order Did Not Preemptively Deny
                    Leave to Amend the Securities Fraud Claim

           In its Order, the Court nowhere stated that it dismissed the securities claim with prejudice


   4
     “[S]ection 107 of the PSLRA bars civil RICO [Racketeer Influenced and Corrupt Organizations Act] claims
   alleging predicate acts of securities fraud[.]” MLSMK Inv. Co. v. JP Morgan Chase & Co., 651 F.3d 268, 277 (2d
   Cir. 2011). But for this limitation, the facts alleged in the Second Amended Complaint concerning the Individual
   Defendants’ wide-ranging fraud scheme, including the use of mail and wires, would support a RICO claim.
   Plaintiffs believe that the allegations and evidence would support a securities fraud claim, which precludes a RICO
   claim. However, defendants conceivably might argue that no securities fraud took place because, at the time the
   Individual Plaintiffs transferred their money, no operating agreement was presented to them (see Order at 31-32) and
   they never purchased any membership interests whatsoever. If defendants were to succeed in arguing or
   establishing that their fraud scheme did not involve manipulated securities at all, then a RICO claim would be
   appropriate. As such, the amended complaint would assert the RICO claim in the alternative.

                                                           12
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 14 of 17 PageID #: 4280



   or that it denied leave to amend the securities claim. Yet defendants now argue that the Order

   should be read as preemptively denying leave to amend. Defendants’ erroneous interpretation

   confuses the Order with a judgment dismissing an entire action. In a judgment, a dismissal of an

   entire action based upon Rule 12(b)(6) is presumed to be on the merits and, thus, with prejudice

   for purposes of res judicata. See, e.g., McLean v. U.S., 566 F.3d 391, 396 (4th Cir. 2009)

   (“[U]nless otherwise specified, a dismissal for failure to state a claim under Rule 12(b)(6) is

   presumed to be both a judgment on the merits and to be rendered with prejudice.”). But

   defendants have cited no authority for the proposition that an order dismissing one claim in an

   active (albeit stayed) action willy-nilly denies leave to amend. 5 To be sure, the Court stated that

   its dismissal of certain state law claims was without prejudice for refilling in state court. The

   explicit reference to dismissal without prejudice for those claims was necessary for the eventual

   incorporation of the order in the judgment. But by no means does a court order dismissing a

   claim under Rule 12(b)(6) automatically deny leave to amend. 6

            C.       The Proposed Amended Complaint Will Plead a Non-Arbitrable
                     Claim for Breach of Fiduciary Duty by the Individual Defendants
                     as Managers of the LLC Plaintiffs

            The proposed amended complaint would also assert a claim by the LLC Plaintiffs for

   breach of fiduciary duty by Strulovich and Oberlander as managers of the LLC Plaintiffs. This

   claim is not arbitrable, for two reasons. First, because the Individual Defendants were not


   5
     Defendants’ argument suffers from another defect. The securities fraud claim of the signatory Individual Plaintiffs
   was never dismissed at all; it was merely referred to arbitration.
   6
     In their pre-motion letter, defendants also imply that Plaintiffs’ failure to appeal the Order is significant, though
   defendants do not explain how or why. Regardless of what exactly defendants hope to imply, the lack of an appeal
   is unsurprising and signifies nothing other than that Plaintiffs have no right to appeal the Order. In accordance with
   Katz v. Cellco P'ship. 794 F.3d 341 (2d Cir. 2015), the Court stayed the action while the arbitrable claims are
   litigated in arbitration. (See Order at 34 n.12, 42.) Because the Court properly stayed, rather than dismissed, the
   arbitrable claims, Plaintiffs had no right to appeal. See Katz, 794 F.3d at 346. (“[T]he [Federal Arbitration Act]
   explicitly denies the right to an immediate appeal from an interlocutory order that compels arbitration or stays
   proceedings. . . . The dismissal of an arbitrable matter that properly should have been stayed effectively converts an
   otherwise-unappealable interlocutory stay order into an appealable final dismissal order.”).

                                                             13
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 15 of 17 PageID #: 4281



   parties to the arbitration agreement, they are covered only to the extent a claim originates from

   their roles within the other signatories, i.e., the Holding Company Defendants or CSRE. See

   Clarke v. Alltran Fin., No. 17-CV-3330 (JFB) (AYS), 2018 U.S. Dist. LEXIS 29011, at *15

   (E.D.N.Y. Feb. 22, 2018) (“[A]gents of a signatory can compel the other signatory to arbitrate so

   long as (1) the wrongful acts of the agents for which they are sued relate to their behavior as

   agents or in their capacities as agents and (2) the claims against the agents arise out of or relate to

   the contract containing the arbitration clause (consistent with the language of the arbitration

   clause).”). This claim, though, is based on the Individual Defendants’ role as managers of the

   LLC Plaintiffs.

          Second, to the extent the Holding Company Agreements covered the internal relationship

   between the LLC Plaintiffs and their managers, they were unauthorized and ineffective. The

   Court held that the Holding Company Agreements bound the LLC Plaintiffs because Strulovich

   “had the authority to bind corporations he managed to contracts with third parties under New

   York law.” (Order at 16 (emphasis added).) Therefore, the LLC Plaintiffs’ claim for breach of

   fiduciary duty by the Individual Defendants as managers of the Holding Companies was

   arbitrable. The Court, though, only held that Strulovich had “the authority to bind the LLC

   Plaintiffs to the external agreement with the Holding Company Defendants[.]” (Id. at 18

   (emphasis in original).) It was “unnecessary for the Court to resolve” whether “the specific

   terms of the Holding Company Agreements governing the internal management of the LLC are

   effective.” (Id. at 17.) But to the extent the agreements purport to govern the internal

   relationship between the LLC Plaintiffs and their managers, they include articles of operation for

   the LLC Plaintiffs. And “[i]t is correct, as plaintiffs contend, that [New York LLC Law] §

   402(c)(3) requires a majority vote ‘to adopt, amend, restate or revoke the articles of organization



                                                     14
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 16 of 17 PageID #: 4282



   or operating agreement....’” (Order at 17.) Thus, those provisions of the Holding Company

   Agreements are ineffective vis-à-vis the Individual Defendants’ actions and duties as managers

   of the LLC Plaintiffs. Likewise, any attempt by defendants to construe the arbitration provisions

   as some sort of external agreement between the LLC Plaintiffs and the Individual Defendants

   would be unavailing. New York LLC Law § 411(b) renders voidable any agreement between a

   limited liability company and its manager that was entered into solely by dint of the manager’s

   authority. Accordingly, the proposed claim for breach of fiduciary duty is not arbitrable.

          D.      The Proposed Amended Complaint Will Plead a Non-Arbitrable
                  Claim for Conversion of the LLC Plaintiffs’ Funds

          The proposed amended complaint will assert a claim for conversion of the LLC

   Plaintiffs’ funds. The conversion took place before the transfer of funds to the Holding

   Company Defendants. As the Individual Defendants are not parties to the arbitration agreement

   and the claim does not originate from the Individual Defendants’ roles in the Holding Company

   Defendants or CSRE, the claim is not arbitrable. Likewise, the claim is not arbitrable because

   the conversion in no way related to the Holding Company Agreements.

          E.      The Proposed Amended Complaint Will Plead a Non-Arbitrable
                  Derivative Claim on Behalf of the Holding Company Defendants
                  for Breach of Fiduciary Duty

          The proposed pleading will assert a fiduciary duty claim derivatively on behalf of the

   Holding Company Defendants. The Individual Defendants were not parties to the Holding

   Company Agreements, nor were they appointed managers by the agreements themselves. As

   such, nothing precludes the Holding Company Defendants from asserting a claim against the

   Individual Defendants for a breach of their fiduciary duty as managers. This claim does not

   originate from the Individual Defendants’ roles in the other signatories to the agreements.




                                                   15
Case 1:17-cv-02161-CBA-RML Document 267 Filed 02/06/19 Page 17 of 17 PageID #: 4283



                                            CONCLUSION

          For the reasons set forth in this pre-motion brief, Plaintiffs should be granted leave to

   amend the complaint.

   Dated: February 6, 2019

                                         BRONSTEIN, GEWIRTZ & GROSSMAN, LLC


                                         By:     /s/ Yitzchak Eliezer Soloveichik
                                                 Yitzchak Eliezer Soloveichik (YS9703)
                                                 60 East 42nd Street, Suite 4600
                                                 New York, New York 10165
                                                 (212) 697-6484
                                                 soloveichik@bgandg.com




                                                   16
